Exhibit 10.1
 
AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 1 dated as of July 9, 2015 (this “Amendment”), is entered
into by and between NIC INC., a Delaware corporation, as the Borrower (the
“Borrower”) and BANK OF AMERICA, N.A., a national banking association, as Bank
and Letter of Credit Issuer (the “Bank”).
 
Recitals
 
A.           The Borrower and the Bank have entered into that certain Amended
and Restated Credit Agreement dated as of August 6, 2014 (as amended from time
to time, the “Credit Agreement”).
 
B.           The Borrower and the Bank have agreed to certain amendments to the
Credit Agreement as more fully described herein.
 
C.           The Amendment is subject to the representations and warranties of
the Borrower and upon the terms and conditions set forth in this Amendment.
 
Agreement
 
Now, Therefore, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Borrower and the Bank
hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.
 
SECTION 2. Amendment.
 
2.1 Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the pricing grid contained in the defined term “Applicable Rate” to
read in its entirety as follows:
 
Pricing Level
Leverage Ratio
LIBOR Rate +
Letter of Credit
Prime Rate +
1
< 1.50:1.00
1.15%
0.0%
2
≥ 1.50:1.00
1.25%
0.0%

 
2.1 Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (b) of the defined term “Change of Control” to read in its
entirety as follows:
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
“(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or”
 
2.2 Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the defined term “Maturity Date” to read in its entirety as follows:
 
“Maturity Date” means May 1, 2017; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next Business Day.
 
2.3  Schedule 3.01 to the Credit Agreement is hereby amended by amending and
restating clause (a) of Schedule 3.01 to read in its entirety as follows:
 
(a)   Line of Credit Loan Fee. The Borrower agrees to pay a loan fee for the
Line of Credit equal to ten basis points of the Commitment.  This fee is due on
the date of this Agreement and annually thereafter.
 
SECTION 3. Limitations on Amendments.
 
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and will be limited precisely as written and will not be deemed
to (a) be a consent to any other amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Bank may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.
 
3.2 This Amendment is to be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein waived, are hereby
ratified and confirmed and will remain in full force and effect.
 
SECTION 4. Representations and Warranties.  The Borrower represents and warrants
to the Bank as follows:
 
4.1 Immediately after giving effect to this Amendment the representations and
warranties of (i) the Borrower contained in Article V of the Credit Agreement
and (ii) each Loan Party contained in each other Loan Document shall be true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date in all material respects, and the
representations and warranties contained in subsections (a) and (b) of Section
5.06 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.02 of the Credit Agreement.
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
4.2 Immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
 
SECTION 5.     Expenses.  The Borrower agrees to pay to the Bank upon demand,
the amount of any and all out-of-pocket expenses, including the reasonable fees
and expenses of its counsel, which the Bank may incur in connection with the
preparation, documentation, and negotiation of this Amendment and all related
documents.
 
SECTION 6.     Reaffirmation.  The Borrower hereby reaffirms its obligations
under each Loan Document (as amended hereby) to which it is a party.
 
SECTION 7.     Effectiveness.  This Amendment will become effective as of the
date hereof upon:
 
(a) the execution and delivery of this Amendment, whether the same or different
copies, by the Borrower and Bank; and
 
(b) the payment of a one-time upfront fee of $10,000.00 which shall be fully
earned by the Bank upon the Bank’s execution and delivery of this Amendment.
 
SECTION 8.     Governing Law.  This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri
applicable to agreements made and prepared entirely within such State; provided
that the Bank shall retain all rights arising under federal law.
 
SECTION 9.     Claims, Counterclaims, Defenses, Rights of Set-Off. The Borrower
hereby represents and warrants to the Bank that it has no knowledge of any facts
that would support a claim, counterclaim, defense or right of set-off.
 
SECTION 10.  Counterparts.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts will be deemed an original of this Amendment.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above. 
 

Borrower: NIC INC.   a Delaware corporation                   By:       Name:  
    Title:                     Bank: BANK OF AMERICA, N.A.                   By:
      Name:       Title:    

 
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
CONSENT TO AMENDMENT NO. 1
TO AMENDED AND RESTATED CREDIT AGREEMENT


Each of the undersigned is a Guarantor and party to that certain Amended and
Restated Continuing and Unconditional Guaranty dated August 6, 2014 (the
“Guaranty”) in favor of Bank of America, N.A. pursuant to which the Guarantors
have guaranteed the obligations of NIC INC. to Bank of America, N.A., as Bank
and L/C Issuer pursuant to or in connection with that certain Amended and
Restated Credit Agreement dated August 6, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and the other Loan
Documents (as defined in the Credit Agreement).  Each of the Guarantors hereby
consents to Amendment No. 1 to the Amended and Restated Credit Agreement dated
as of July 9, 2015.


Each Guarantor hereby reaffirms its obligations under the Guaranty.
 
In Witness Whereof, the Guarantors have caused this Consent to be executed as of
July 9, 2015.
 

 
ALABAMA INTERACTIVE, LLC,
an Alabama limited liability company
     
ARKANSAS INFORMATION CONSORTIUM, LLC,
an Arkansas limited liability company
     
COLORADO INTERACTIVE, LLC,
a Colorado limited liability company
     
CONNECTICUT INTERACTIVE, LLC,
a Connecticut limited liability company
     
HAWAII INFORMATION CONSORTIUM, LLC,
a Hawaii limited liability company
     
IDAHO INFORMATION CONSORTIUM, LLC,
an Idaho limited liability company
     
INDIANA INTERACTIVE, LLC,
an Indiana limited liability company
     
IOWA INTERACTIVE, LLC,
an Iowa limited liability company
     
KANSAS INFORMATION CONSORTIUM, LLC,
a Kansas limited liability company

 
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
 
5

--------------------------------------------------------------------------------

 
 

 
KENTUCKY INTERACTIVE LLC,
a Kentucky limited liability company
     
MAINE INFORMATION NETWORK, LLC,
a Maine limited liability company
     
MISSISSIPPI INTERACTIVE, LLC,
a Mississippi limited liability company
     
MONTANA INTERACTIVE, LLC,
a Montana limited liability company
      NICUSA, INC., a Kansas corporation      
NIC FEDERAL, LLC, f/k/a
NIC TECHNOLOGIES, LLC,
a Kansas limited liability company
     
NEBRASKA INTERACTIVE, LLC,
a Nebraska limited liability company
     
NEW JERSEY INTERACTIVE, LLC,
a New Jersey limited liability company
     
NEW MEXICO INTERACTIVE, LLC,
a New Mexico limited liability company
     
NIC SERVICES, LLC,
a Colorado limited liability company
     
OKLAHOMA INTERACTIVE, LLC,
an Oklahoma limited liability company
     
PENNSYLVANIA INTERACTIVE, LLC,
a Pennsylvania limited liability company
     
RHODE ISLAND INTERACTIVE, LLC,
a Rhode Island limited liability company
     
SOUTH CAROLINA INTERACTIVE, LLC,
a South Carolina limited liability company
     
TEXAS NICUSA, LLC,
a Texas limited liability company

 
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
 
6

--------------------------------------------------------------------------------

 
 

 
UTAH INTERACTIVE, LLC,
a Utah limited liability company
     
VERMONT INFORMATION CONSORTIUM, LLC,
a Vermont limited liability company
     
VIRGINIA INTERACTIVE, LLC,
a Virginia limited liability company
     
WEST VIRGINIA INTERACTIVE, LLC,
a West Virginia limited liability company
     
WISCONSIN INTERACTIVE NETWORK, LLC,
a Wisconsin limited liability company

 
 
 

  By: /s/ William F. Bradley, Jr.     Name: William F. Bradley, Jr.     Title:
Secretary  

 
 
NIC Inc. - Amendment No. 1 to Amended and Restated Credit Agreement
 
7